Evans, Judge,
concurring specially.
The question here is whether the agent is responsible for money received by the agent’s employer-corporation, where the agent did not personally receive the money and received no benefit therefrom.
In the instant case, the agent was Goldgar, who deposited plaintiffs check for $5,000 to the credit of Northside Air Terminal, Inc., which was then or soon thereafter became insolvent and plaintiff received nothing for his money. The majority cites King v. Foreman, 71 Ga. App. 75 (30 SE2d 214), and seeks to distinguish it because in theKing case, the agent received none of the money and did not act as "alter ego” of the corporation. Definitely this is a distinction between King and the case sub judice, for if we followed King, we would *591reverse the present case.
But a full-bench decision of the Supreme Court of Georgia in Alexander v. Coyne, 143 Ga. 696 (85 SE 831) holds the agent to be liable where the corporation received the money "where the officer knew of the plaintiffs right to the money.” Therefore, relying on Alexander, supra, which is quite contrary to King, supra, I concur in the result reached by the majority opinion, but not all that is said therein.